Case 6:15-cv-06520-EAW-JWF Document 80 Filed 08/19/19 Page 1 of 1
Case 6'15-cv-06520-EAW-JWF Document 79 Filed 08/16/19 Page 1ofi

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

KATHLEEN J. MAJEWSKI, in her capacity
as Administratrix of the Estate of William J.
Sharp

 

Plaintiff,

Civil Action No. 6:15-cv-06520
Vv.

ALLY FINANCIAL INC.,

 

Defendant.
JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
COMES NOW the Kathleen J. Majewski in her capacity as Administratrix of the Estate
of William J. Sharp (hereinafter “Plaintiff’), and the Defendant, Ally Financial Inc. (hereinafter
“Defendant”), and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with
prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the above
styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

Respectfully submitted this 16" day of August, 2019.

 

 

 

 

/s/ Seth J. Andrews /s/ Jason E. Manning

Kenneth R. Hiller, Esq. Jason E. Manning

Seth J. Andrews, Esq. Jonathan M. Kenney

Law Offices of Kenneth Hiller, PLLC TROUTMAN SANDERS LLP

6000 North Bailey Ave., Suite 1 A 222 Central Park Ave., Suite 2000
Amherst, NY 14226 Virginia Beach, Virginia 23462

E-mail: sandrews‘@kennethhiller.com E-mail: jason.manning@troutman.com
E-mail: khiller@kennethhiller.com E-mail: jon.kenney@troutman.com
Counsel for Plaintiff Counsel for Defendant Ally Financial Inc.

  
 
   

SO ORDE

Keb [de

ELIZABEFH AXWOLFORD
ited States District Judge
DATED: 8/16/2019

39753553
